Exhibit 10.37

AMENDMENT NO. 1 TO

COMMON STOCK PURCHASE AGREEMENT

This AMENDMENT NO. 1 (the “First Amendment”) to that certain Common Stock
Purchase Agreement, dated November 11, 2009 (the “Agreement ”), by and between
MAP Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and Azimuth
Opportunity Ltd., an international business company incorporated under the laws
of the British Virgin Islands (the “Investor”), is entered into as of 29
November, 2011 (the “First Amendment”). Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Agreement.

RECITALS

WHEREAS, Section 7.1 of the Agreement provides in part that, unless earlier
terminated, the Agreement shall terminate automatically on the earliest of
(i) the first day of the month next following the 24-month anniversary of the
Effective Date (the “Investment Period”), (ii) the date that the aggregate
dollar amount of Shares registered under the Registration Statement have been
issued and sold and (iii) the date the Investor shall have purchased the Total
Commitment of shares of Common Stock (subject in all cases to the Trading Market
Limit);

WHEREAS, the Agreement remains in full force and effect;

WHEREAS, Section 9.3 of the Agreement provides that the Agreement may be amended
by a written instrument signed by the Company and the Investor; and

WHEREAS, the Company and the Investor now desire to amend the Agreement as set
forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Agreement and this First
Amendment, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

1. Amendment of Section 7.1. Effective as of the First Amendment Date,
Section 7.1 of the Agreement shall be amended to replace the first sentence
thereof with the following:

“Unless earlier terminated as provided hereunder, this Agreement shall terminate
automatically on the earliest of (i) the first day of the month next following
the 48-month anniversary of the Effective Date (the “Investment Period”),
(ii) the date that the aggregate dollar amount of Shares registered under the
Registration Statement have been issued and sold and (iii) the date the Investor
shall have purchased the Total Commitment of shares of Common Stock (subject in
all cases to the Trading Market Limit).”

2. Continuing Effect of Agreement. Except as expressly set forth in this First
Amendment, all other provisions of the Agreement remain in full force and
effect.

3. Governing Law. This First Amendment shall be governed by and construed in
accordance with the internal procedure and substantive laws of the State of New
York, without giving effect to the choice of law provisions of such state.

4. Counterparts. This First Amendment may be executed in counterparts, all of
which taken together shall constitute one and the same original and binding
instrument and shall become effective when all counterparts have been signed by
each party and delivered to the other parties hereto, it being understood that
all parties hereto need not sign the same counterpart.

IN WITNESS WHEREOF, the parties hereto have caused this AMENDMENT NO. 1 TO THE
AGREEMENT to be executed and delivered as of the First Amendment Date.

 

Company: MAP Pharmaceuticals, Inc.    Investor: AZIMUTH OPPORTUNITY LTD

/s/ Timothy S. Nelson

  

/s/ Deirdre M. McCoy

By: Timothy S. Nelson    By: Deirdre M. McCoy

Title: President and Chief Executive Officer

  

Title: Corporate Secretary